Citation Nr: 0217040	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-04 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to waiver of an overpayment of improved 
nonservice-connected disability pension in the calculated 
amount of $6218.00.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1942 to January 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2002 notice of an administrative decision by 
the RO Committee on Waivers and Compromises (Committee) that 
denied the veteran's request for waiver of overpayment of 
improved pension in the calculated amount of $6218.00.



FINDINGS OF FACT

1.  The overpayment of $6218.00 was created as a result of 
unreported gambling winnings in 1998 while the veteran was 
receiving VA improved pension.

2.  He was notified at the time of the initial award of VA 
improved pension that he was required to report all income 
from any source as a condition of receiving VA improved 
pension.

3.  His failure to report the gambling winnings in 1998 
reflects fault on his part and collection of the overpayment 
of $6218.00 from withholdings of his VA improved pension 
would not create undue hardship.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA improved pension 
in the amount of $6218.00 is not warranted as it would be 
against equity and good conscious.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 
& Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim for waiver of recovery of 
overpayment of improved pension, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with a statement of the case 
that discusses the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notifies 
him of the evidence needed to prevail on the claim.  There 
is no identified evidence that has not been accounted for 
and the veteran's representative has been given the 
opportunity to submit written argument.  In a September 2001 
letter, the RO notified the veteran of the information 
needed to request a waiver of the overpayment of improved 
pension.  This letter gave notice of what information the 
veteran needed to submit and that VA would assist him in 
obtaining needed information.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without providing additional assistance to the 
veteran in the development of his claim as required by the 
VCAA or to give the representative another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further assistance 
to the veteran is required to fulfill VA's duty to assist 
him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).


A.  Factual Background

The veteran had active service from October 1942 to January 
1946.

An August 1985 RO rating decision determined that the 
veteran was entitled to a permanent and total disability 
rating for pension purposes, effective from April 1985.  The 
veteran's disabilities were lumbosacral strain, rated 
20 percent; diabetes mellitus, rated 20 percent; 
degenerative joint disease, rated 10 percent; status post 
left ureteral calculus, rated 10 percent; and status post 
hemorrhoidectomy, status post circumcision, and pes planus, 
each rated zero percent.

In August 1985, the RO awarded the veteran improved pension, 
effective from May 1985, as a single veteran with no 
dependents based on income for VA purposes that included his 
monthly income from the social security administration 
(SSA).  In a letter dated in August 1985, the RO notified 
the veteran of the August 1985 rating decision and award 
action.  He was advised that "income" meant money from any 
source and to notify VA of any change in his income as his 
award of improved pension was based on his countable income.

In a decision dated in December 1995, the Committee denied a 
waiver of overpayment of improved pension in the calculated 
amount of $291.00.  The overpayment was due to unreported 
gambling winnings of $11,705.00.

In a decision dated in November 1997, the Committee granted 
a waiver of overpayment of improved pension in the 
calculated amount of $10,296.00.  The overpayment was due to 
unreported income.

In a decision dated in November 1998, the Committee granted 
a waiver of overpayment of improved pension in the 
calculated amount of $5687.00.  The overpayment was due to 
unreported income.

In September 2001, the RO took action to adjust the 
veteran's improved pension, effective from February 1998, 
based on revised income for VA purposes that included 
$20,766.00 in unreported income from gambling winnings for 
the calendar year 1998.  The award action resulted in the 
overpayment being considered in this decision.  In September 
2001, the RO notified the veteran of the overpayment and 
that it would be collected by withholding of his improved 
pension until the debt was cleared.

The veteran submitted financial status reports in 2001 and 
2002.  In the financial status report received in 2002, he 
reported monthly SSA income of $634.00, and monthly expenses 
of $603.00.  The monthly expenses included rent or mortgage 
payment of $175.00, food of $275.00, medical of $25.00, 
telephone of $20.00, television of $38.00, bus fare of 
$30.00, and clothing of $40.00.  He reported a monthly 
surplus of $31.00.  He reported that he had $230.00 in cash, 
and no other assets or liabilities.  The information of the 
financial status report received in 2001 shows essentially 
similar information.

In April 2002, the Committee denied the veteran's request 
for waiver of the overpayment of $6218.00.  It was found 
that there was no fraud, misrepresentation or bad faith on 
the part of the veteran.  The Committee found that the 
veteran was at fault in the creation of the indebtedness and 
that waiver of recovery of the overpayment would be against 
equity and good conscious.


B.  Legal Analysis

Generally, applicable laws and regulations authorize the 
payment of VA nonservice-connected disability pension to a 
veteran of a war who has the requisite service, is 
permanently and totally disabled (or is 65 years of age), 
and does not have an annual income in excess of the 
applicable maximum annual pension rate specified in 
38 C.F.R. § 3.23 (2002).  38 U.S.C.A. §§ 1502, 1521 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.3 (2002).

Because pension benefits are based in part on income and net 
worth, a person who is receiving such benefits is required 
to report to VA in writing any material change or expected 
change in his or her income, net worth or other 
circumstances that affects the payment of benefits.  
38 U.S.C.A. § 1506 (West 1991 & Supp. 2002) 38 C.F.R. 
§§ 3.277, 3.660 (2002).  Overpayments created by the 
retroactive discontinuance of pension benefits will be 
subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3) 
(2002).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation or bad faith on the part of the 
person or persons having an interest in obtaining the 
waiver, and recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscious.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the veteran 
committed fraud, misrepresentation of a material fact or bad 
faith in connection with his receipt of VA benefits 
precludes the Board from granting a waiver of recovery of 
the overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases: only if the veteran is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  Farless v. Derwinski, 2 Vet. App. 555 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to 
seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 
255 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) 
define bad faith as an unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits/service program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to 
the following elements, that are not intended to be all 
inclusive:
(1) Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.  (2) Balancing of faults.  
Weighing fault of the debtor against 
VA's fault.  (3) Undue hardship.  
Whether collection would deprive debtor 
or family of basic necessities.  (4) 
Defeat the purpose.  Whether withholding 
of benefits or recovery would nullify 
the objective for which benefits were 
intended.  (5) Unjust enrichment.  
Failure to make restitution would result 
in unfair gain to the debtor.  (6) 
Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

In this case, the validity of the indebtedness is not at 
issue.  The veteran requests a waiver of the calculated 
indebtedness because he asserts that he needs additional 
income for medication to treat his diabetes mellitus.  He 
also asserts that the additional income from gambling 
winnings belongs to other people and that he cashed the 
winnings tickets for those individuals for a small fee.

As noted above, the Committee found that there was no fraud, 
misrepresentation bad faith on the part of the veteran in 
the creation of the indebtedness.  While the evidence leaves 
the Board uncertain as to that finding because it shows that 
the veteran had previous episodes of failure to report 
income and requests for waivers of overpayments created 
thereby, the Committee's decision is controlling.

The next question for the Board to answer it whether waiver 
of the overpayment would be against equity and good 
conscious.  The record shows that the veteran was advised at 
the time of the initial award of improved pension that he 
was required to report receipt of all income to VA.  His 
previous episodes with overpayments of improved pension and 
requests for the waivers of those overpayments also show 
that he was aware of the need to advise VA of receipt of 
additional income.  Hence, the Board finds that he was at 
fault in the creation of the indebtedness of improved 
pension in the amount of $6218.00.  The evidence does not 
reveal any corresponding fault on the part of VA in the 
creation of this indebtedness.

A review of the veteran's financial status reports indicates 
that his monthly income slightly exceeds his monthly 
expenses, leaving him with a monthly surplus of $31.00.  His 
financial status reports do not include the overpayment of 
$6218.00 that is being collected by withholding of his 
improved pension.  Nor do the financial status reports 
include the monthly improved pension or any gambling income.  
In this case, the continued collection of the overpayment by 
withholdings of his improved pension would not create undue 
hardship on the veteran.  He asserts that he needs 
additional income to pay expenses related to diabetes 
mellitus, but the financial status report received in 2002 
shows that his monthly income exceeds his monthly expenses 
and that he had no debts.  He also asserts that the gambling 
income was not his income, but he has submitted no evidence 
to support that assertion, and his statement alone is not 
considered credible evidence with regard to this matter.

After consideration of all the evidence, the Board finds 
that waiver of collection of the indebtedness of $6218.00 
would be against equity and good conscience.  The request 
for waiver of collection of the indebtedness is denied.




ORDER

Waiver of recovery of an overpayment of improved pension in 
the calculated amount of $6218.00 is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

